OAKES, Circuit Judge
(dissenting):
If this case came to us without environmental overtones and with no threat to the water supply of the largest city in the United States, I would be constrained to take the viewpoint of the majority. For, whether or not I agreed with the weight given by the Federal Power Commission to alternative sources of power, such as the purchase of Canadian energy,1 the court would be conclusively bound, both under Section 313(b) of the Federal Power Act, 16 U.S.C. § 825Z(b), and the case law, e. g., Gainesville Utilities Dep’t v. Florida Power Corp., 402 U. S. 515, 91 S.Ct. 1592, 29 L.Ed.2d 74 (1971), by findings supported by “substantial evidence,” particularly when the Commission is acting within its own field of “expertise and judgment” Gainesville, supra, 91 S.Ct. at 1598. It is also true, of course, that the courts cannot quarrel with the Congressional policy impliedly *483expressed in Sections 207 and 311 of the Federal Power Act, that puts great emphasis on "adequate service,” 16 U.S.C. § 824f, the “cost of generation * * * ” and “the development of navigation, industry, commerce, and the national defense,” 16 U.S.C. § 825j.2
On the other hand Congress has now placed a measure of responsibility with the FPC, and the other federal agencies, to take environmental factors into account.3 The FPC also has its own duties, specified in Section 10(a) of the Federal Power Act, 16 U.S.C. § 803(a), to issue a *484license to use water power only when the project will be best adapted for “beneficial public uses, including recreational purposes.” And indeed as Judge Learned Hand once put it, although in reference to agency interpretation of statutes:
In spite of the plenitude of discussion in recent years as to how far courts must defer to the rulings of an administrative tribunal, it is doubtful whether in the end one can say more than that there comes a point at which the courts must form their own conclusions. Before doing so they will, of course, — like the administrative tribunals themselves — look for light from every quarter, and after all crannies have been searched, will yield to the administrative interpretation in all doubtful cases; but they can never abdicate. Niagara Falls Power Co., v. FPC, 137 F.2d 787, 792 (2d Cir. 1943).
I take it also that we cannot abdicate when the Commission fails “to make findings or evaluate considerations relevant to its determination.” Gainesville Utilities Dep’t v. Florida Power Corp., supra, 91 S.Ct. at 1598 n. 7; and see Schaffer Transportation Co. v. United States, 355 U.S. 83, 78 S.Ct. 173, 2 L.Ed. 2d 117 (1957); Scenic Hudson Preservation Conference v. FPC, 354 F.2d 608 (2d Cir. 1965), cert, denied, 384 U.S. 941, 86 S.Ct. 1462, 16 L.Ed.2d 540 (1966). Similarly, if the agency findings are internally inconsistent, the court is not bound to accept them. Cf. Gallick v. Baltimore & Ohio R. Co., 372 U.S. 108, 119, 83 S.Ct. 659, 9 L.Ed.2d 618 (1963); Telex Corp. v. Balch, 382 F.2d 211, 215 (8th Cir. 1967); Freightways, Inc. v. Stafford, 217 F.2d 831, 835 (8th Cir. 1955); Williams v. United States, 126 F.2d 129, 132-133 (7th Cir.), cert, denied, 317 U.S. 655, 63 S.Ct. 52, 87 L.Ed. 527 (1942). Finally, while judicial deference to administrative expertise is required, not every agency is expert in every aspect of science, technology, aesthetics or human behavior. Cf. Universal Camera Corp. v. NLRB, 340 U.S. 474, 476, 71 S. Ct. 456, 95 L.Ed. 456 (1951); see L. Jaffe, Judicial Control of Administrative Action 576 et seq. (1965). As Professor Jaffe has said, “ * * * expertness is not a magic wand which can be indiscriminately waved over the corpus of an agency’s findings to preserve them from review.” Id. at 613; see also 4 K. Davis, Administrative Law Treatise § 30.07 (1958).
With these considerations in mind, I dissent. I dissent because I think the FPC acted arbitrarily, abusing its discretion while purporting to act under the mandate of this court in Scenic Hudson, supra; because its findings in respect to the Catskill Aqueduct are inconsistent and insufficient; because its findings as to the effect of the project *485upon New York City air pollution are incomplete and fail to take into account relevant factors; and because the Commission’s findings and conclusions show that it has not really followed the mandates of the National Environmental Policy Act of 1969, Pub.L. 91-190 (Jan. 1, 1970), 42 U.S.C. §§ 4321-4347.
The City of New York has pointed out, in opposition to the license granted by the FPC, that the Storm King (sometimes called “Cornwall”) project powerhouse is proposed to be built only 140. feet from the Moodna Tunnel section of the Catskill Aqueduct. This aqueduct is one of three systems supplying water to New York City. It is a gravity-flow aqueduct over 50 years old, conveying approximately 40 per cent of the city’s average daily water supply from the Ashokan Reservoir, 100 miles north of the city to the Kensico Reservoir, 15 miles north of the city line. Those who may remember the effects of severe droughts in the 1940’s and the 1960’s on the New York City water supply must realize the importance of such a vast quantity of water to the city, and imagine the consequences of its disruption.4
The Moodna Pressure Tunnel begins at a downtake shaft some five miles westerly of the Hudson River, set in the rock of Storm King Mountain. Lined with concrete, it tunnels through the mountain at an elevation of minus 220 feet until it is 900 feet from the river; there it descends to an elevation of minus 616 feet to the river. From this point water continues to flow under pressure at 1100 feet below the Hudson River through the Hudson Pressure Tunnel and then connects to an uptake shaft on the east side of the River, surfacing at Breakneck Ridge. This whole complex of tunnels by which the Aqueduct crosses the Hudson is known as the Moodna-Hudson-Breakneck Pressure Tunnel. It has had a continuous water flow since it broke down and was repaired in 1913 5; consequently it has not been inspected since then. In a “pressure” tunnel, hydrostatic pressure is constantly maintained. The City, aware of the risk to its water supply from drilling, in its deed of Storm King land to the Palisades Interstate Park Commission, included a protective covenant to ban drilling within 200 feet of the Aqueduct.® When Consolidated Edison first proposed in 1963 to build a powerhouse some 175 feet from the Aqueduct the City objected and in the original Consolidated Edison project turned down in Scenic Hudson, supra, the proposed power house was moved some 400 feet to meet the City’s objection.6
7 At the hearings below the City presented two experienced engineers, Professor Mal*486colm T. Wane, with experience in mine design and rock mechanics and with mine failures due to stress conditions, and Dr. Don U. Deere, a professor of engineering and geology familiar with the major pump storage projects at Yard’s Creek, Northfield Mountain and Churchill Falls. Dr. Deere concluded, on the basis that the Consolidated Edison excavation would cause an estimated 81 per cent increase in tangential stresses at the top and bottom of the tunnel and a decrease of 50 per cent on the sides, that there is “a small, but real” risk to the Aqueduct from the project. Dr. Deere pointed out that the degree of risk is unknown :
Moreover, considering for the moment that the precise magnitude of the stress changes around the tunnel were accurately known, the effect of these stresses on stability of the tunnel lining and adjacent rock, i. e., the factor of safety, could still not be determined because neither the strength of the lining in its present condition nor of the adjacent jointed and fractured rock mass is even approximately known. Deere, 124/18,577-78.*
He was joined in this conclusion by Dr. Wane:
One of the outstanding features of the whole problem is a lack of specific knowledge of what exists at this site * * * [since] we do not know anything about the state of nature in the immediate neighborhood of the aqueduct. Wane, 124/18,550-51.
Consolidated Edison’s chief witness, Dr. Bartlett Paulding, a geologist who had done no work on tunnels or underground excavations, testified that on the basis of a “photo-elastic” technique his estimate of radial stress changes around the Aqueduct resulting from the powerhouse excavation would come to only 11 per cent, and that this meant that the excavation would not significantly affect the existing Aqueduct. Paulding, 112/17,203. Professor Wane significantly indicated that the photo-elastic method, while sound as far as it goes, only accounts for the unloading or vertical effect of excavation, not for the horizontal effects.
I do not take it that there is any particular FPC expertise in geology, and particularly the effect of unloading, that is, relief of rock stress by excavation, on pressure aqueduct tunnels. In answer to a question on oral argument along this line, the FPC assured the court that its staff had some knowledge and expertise. If this be so, one may wonder why the commission did not follow the recommendations of its staff that “an appropriate precautionary measure should be undertaken by the Applicant to safeguard the Moodna Tunnel Section of the Catskill Aqueduct.” 8
Several of the commission’s own “findings” on the danger to the Aqueduct tend to support the City’s position and not the applicant’s, and most of the commission’s findings on the Aqueduct are couched in terms of uncertainty. For example, in Finding 270 reference is made to the city’s witness Fluhr and mention is made of his testimony that “there is certainly some risk,” but the commission never tells us what this risk is or indeed whether the commission finds any risk. Again, Finding 271 refers to the former leaking of the Aqueduct necessitating its closing down during construction in 1913 and goes on to say, “any large open joints connecting the bypass 9 and aqueduct could be grouted off if the experience of the original construction is typical.” The commis*487sion, however, does not tell us whether it is likely that “the experience of the original construction” will be “typical” or just how this grouting would be accomplished. Indeed, one surmises that to accomplish any grouting the Aqueduct would have to be shut down, and that this might impair the integrity of the Aqueduct.
The Findings fail to convince me that there is no substantial risk to the Aqueduct. Finding 272 says that the operation of the Aqueduct for over fifty years indicates that it can withstand all of the hydrostatic pressures and stresses involved in the construction at Cornwall. But how such operation can establish this is not indicated, since even on the Consolidated Edison evidence there will be new and changed stresses resulting from drilling and blasting for the powerhouse excavation.
In Finding 284 the commission states that “[t]he evidence, thus, reasonably is to the effect that the probability of damage by reason of blasting is remote” (italics supplied). But Footnote 25 to Finding 287 says “[t]here is no evidence concerning the condition of the Aqueduct’s lining. Its structural integrity is unknown to the city or any of its witnesses.”
The mere recitation of testimony by the Federal Power Commission does not amount to the making of findings.10 The comment above in Footnote 25 to Finding 287 is revealing, moreover, in that it seems to imply that there is- some duty on the part of the City to make a substantial showing that the Aqueduct will break. If the structural integrity is unknown to the City or any of its witnesses, presumably it is also unknown to the commission and to Consolidated Edison’s witnesses. The burden is not on the City to prove that the Aqueduct will not break, but on the applicant to prove and the commission to find no danger to public “life, health and property.” 11 The commission’s reliance in its Footnote to Finding 287 on trouble-free operation for fifty years under entirely different circumstances seems to me insufficient to support the required finding of safety.
Finding 290 contains the conclusion “that the evidence in the record indicates that the probability of damage to the aqueduct is remote and that a by-pass is not required.” Even if this in and of itself be supported by the evidence, Finding 295 that “construction of the powerhouse will not endanger the aqueduct” is inconsistent with it and not based on the evidence: there is a world of difference between no danger and a “remote” danger. If a danger is “remote” the degree of “remoteness” assumes importance in proportion to the magnitude of the danger. Here the danger is obviously great, and there is no finding as to the degree of remoteness.
The commission’s Added Findings 33 and 34 are not based upon the earlier findings and in turn are not based on the evidence when they say (1) that the construction will not constitute a hazard to the Aqueduct and (2) that the site does not constitute a hazard to the Aqueduct.
The most compelling statement in the record evaluating the problem is that of City’s witness Thomas W. Fluhr, an en*488gineering geologist who is a consultant for the City of New York Board of Water Supply:
The geologic risk is that during construction of the project or during construction of the proposed bypass, stresses already present in the rock may be triggered and cause failure of the aqueduct. Moreover, even if the bypass were successfully constructed and placed in operation, and the pump-generator and transformer galleries also completed, there would be no assurance that orogenic stresses would not build up and cause failure of the aqueduct even after a lapse of many years.
The risk of failure of the aqueduct cannot be regarded as imminent but it represents a definite hazard. When the Moodna Tunnel was first constructed and failed, ample time was available to rebuild it since there were no consumers dependent on it for water supply. At present there is no . substitute for the Catskill Aqueduct; Its failure could have catastrophic consequences.
Evaluation of the risk involved in constructing the power plant near the aqueduct tunnel cannot be made on an actuarial basis. The risk might be taken as a calculated business risk if only money were involved; however, a failure of this water supply system might jeopardize the lives and welfare of millions of persons in the city and the upstate communities served by the Catskill Aqueduct. Fluhr, 110/16,-837-38.12
On this record and on the commission’s findings and in the light of the commission’s own staff recommendation, I would dissent as to the Storm King site even if the aqueduct were the only factor involved. But there are other points on which it seems to me the commission was only paying lip service to the mandate of this court in Scenic Hudson, supra.
The first of these is air pollution.13 While the extent to which the FPC possesses any particular expertise on air pollution may be doubted, we may assume some familiarity with the subject in the light of the commission’s comments in, and experience in preparing, the 1970 National Power Survey.14 Unfortunately, one generating plant after another has been constructed in the past without much attention to this problem 15 —one that by contrast is perhaps more readily visible for a visitor to New York than it may be to full-time citizens of the city.16 The Cornwall project as *489an alternative to other generating methods on its face is more conducive to eliminating air pollution, except for one catch: in order to pump water from the river to the reservoir at Cornwall, Consolidated Edison may, as the commission order now reads, pollute the city during pumping hours, which are usually at night,17 when the air is most still and the pollutants sit low over the city. In other words, there is no requirement that Consolidated Edison refrain from using its present generating facilities for pumping purposes; most of those facilities are, according to the commission’s Finding 82, relatively inefficient and burn relatively expensive, depletable fossil fuels, and some of them are outmoded.18
Since by FPC calculations it will take 1.4 KWH of pumping energy supplied during non-peak periods to produce 1 KWH of project energy, Finding 71, it is obvious that additional air pollution will result if the pumping energy comes from those old fossil fuel plants.19 If, as Finding 83 says, “[v]ery little city generated power will be used to pump Cornwall, particularly as Con Ed’s interconnections and nuclear generated capacity increase with time,” why would it not be proper to order that only the most efficient and least polluting fossil fuel generating units be utilized for pumping purposes now ? 20 Indeed, Finding 84 21 *490seems to suggest that gas plants will be used for pumping but the order does not require their use. Of course, it may be that Consolidated Edison will be prohibited from using its old fossil fuel plants for pumping or otherwise under the Clean Air Amendments of 1970 22 to the Clean Air Act, 42 U.S.C. §§ 1857-18571. But this does not absolve the FPC of its responsibilities to avoid adding to air pollution under its own governing Act or under NEPA, swpra, note 3. Consolidated Edison’s own studies made in 1966-67 show that Storm King will result in more fossil fuel usage in New York than would certain other alternatives. While this study has been questioned by the FPC itself, one of the justifications made by the company for the Storm King plant has been that it would permit otherwise idle large base-load plants in the city to generate at night.
Our customers’ demands for electricity are high when they are awake and at work. Conversely, during the night time when most are sleeping, their need for electricity is at a low level— much below the capability of our most modern and efficient generating capacity. We plan to use this otherwise idle but efficient capacity to pump and store water in the upper reservoir at times of light customer demand. 32/4191.
Beyond this, we are told that Consolidated Edison generating facilities in the City produced 113,700 tons of nitrogen oxides, constituting about 38 per cent of total emissions of those compounds in the City.23 Yet there is no mention of these in the Commission findings, except perhaps by implication in Finding 76.24 To my mind, remand is required not only on the strength of the present record and Scenic Hudson, supra, for insufficiency of findings, but also in view of the changes which have occurred in Congressional policy on air pollution control,25 and in plans to eliminate air . pollution in New York City.26 It is no an*491swer to say that the City may invoke its own police power, if necessary, to regulate the dispersions from Consolidated Edison fossil fuel plants; Consolidated Edison would be the first to cite, indeed it already relies upon, First Iowa Hydroelectric Coop. v. FPC, 328 U.S. 152, 66 S.Ct. 906, 90 L.Ed. 1143 (1946), to avoid undue inhibition of its rights under any license granted for Storm King.
The final matters which, to my mind, tip the scales for a reversal rather than simply a reversal and remand are two. The first concerns what may broadly be called aesthetics,27 impairment by the project of the mountain’s scenic grandeur. The commission’s Finding 148 refers to the mountain “swallow[ing]” the “scar of the highway, the intrusive railroad structure and fills and tolerat[ing] both the barges and scows which pass by it and the thoughtless humans [sic] who visit it without seeing it * * The finding goes on to say that just as the mountain swallows present day intrusions, “it will swallow the structures which will serve the needs of people for electric power.” This argument borders on the outrageous; it can be used to justify every intrusion on nature from strip mining to ocean oil spills, viz., “the Santa Barbara coastline already has an ocean-side highway, numerous offshore oil rigs, and a lot of flotsam and jetsam comes on to the beaches, etc. * * Two scenic wrongs do not necessarily make a right. On the basis of the commission’s thesis, wherever you have one billboard you can put two, wherever you have one overhead transmission line you can put another, you can add blight to blight to blight. That a responsible federal agency should advance that proposition in the form of a finding and in the teeth of the NEPA seems to me shocking. The commission’s finding overlooks the fact that we are considering here a power station which above ground will consist of a concrete tailrace with abutments 32 feet high and 685 feet long, cutting back existing shore line from 195 to 260 feet,28 exclusive of any access road.29 This location, as the commission concedes, is on a small riverbottom foothill which “is visually a part of Storm King Mountain * * 30 The mountain may “swallow” the project, but the concrete tailrace and abutments, as long as a good-sized football stadium— over an eighth of a mile — and three stories high, will surely be stuck in its craw.
The second point which tips the scales for reversal, I believe, is the commission’s treatment of environmental impact, a treatment required under the National Environmental Policy Act of 1969 (“NEPA”).31 This Act requires “all agencies” to “include in every recommendation or report on * * * other major Federal actions significantly affecting the quality of the human environment, a detailed statement” on—
(i) the environmental impact of the proposed action,
(ii) any adverse environmental effects which cannot be avoided should the proposal be implemented,
(iii) alternatives to the proposed action,
(iv) the relationship between local short-term uses of man’s environment and the maintenance and enhancement of long-term productivity, and
(v) any irreversible and irretrievable commitments of resources which would be involved in the proposed action should it be implemented. Section 102(2) (C) (i)-(v), 42 U.S.C.A. § 4332(2) (C) (i)-(v).
In a very real sense this Act is a legislative response to and embodiment of the far-sighted and significant Scenic *492Hudson decision of this court32 where the commission was directed in Judge Hays’ words to “include as a basic concern the preservation of natural beauty,” 354 F.2d at 624, and to give proper consideration to “the totality of a project’s long-range effects.” Id. at 620.
The commission properly included a series of eight findings (##211-18) purportedly dealing with NEPA, even though the record had closed before the Act became effective. In measuring those findings (and other findings) against the Act, to determine whether they constitute the detailed statement the Act requires, it seems to me we must bear in mind some of the declared goals of NEPA:
In order to carry out the policy set forth in this chapter, it is the continuing responsibility of the Federal Government to use all practicable means, consistent with other essential considerations of national policy, to improve and coordinate Federal plans, functions, programs, and resources to the end that the Nation may—
(1) fulfill the responsibilities of each generation as trustee of the environment for succeeding generations ;.
(2) assure for all Americans safe, healthful, productive, and esthetically and culturally pleasing surroundings;
(3) attain the widest range of beneficial uses of the environment without degradation, risk to health or safety, or other undesirable and unintended consequences. * * * 42 U.S.C. A. § 4331(b) (l)-(3).
As recently pointed out by the Court of Appeals for the District of Columbia, “the very purpose of NEPA was to tell federal agencies that environmental protection is as much a part of their responsibility as is protection and promotion of the industries they regulate. Whether or not the spectre of a national power crisis is as real as the commission apparently believes, it must not be used to create a blackout of environmental considerations in the agency review process.” Calvert Cliffs’ Coordinating Committee Inc. v. AEC, 449 F.2d 1109 (D.C. Cir., 1971).33
Here the commission’s Finding 217 says, incomprehensibly, “[a]ny short term adverse impact on the natural environment is more than offset by the enhancement of long term productivity which will result from the project”. This is supposed to be a commission finding under NEPA, but I think the finding indicates that the commission did not read the Act very carefully. Section 102(2) (C) (iv), 42 U.S.C.A. § 4332, requires a statement of “the relationship between local short-term uses of man’s environment and the maintenance and enhancement of long-term productivity” (emphasis supplied). Not the short-term impact on the natural environment, but the short-term uses of it in relation to long-term productivity, is the statement required. Here we are considering permanent structures, a long-term and substantial use of an area of great natural beauty, “unique beauty,” in the words of Scenic Hudson, supra, 354 F.2d at 613, involving an “irreversible and irretrievable commitment of resources” in the proposed project if licensed, to use the language of Section 102(2) (C) (v) of NEPA.
Finding 213 says that “there is essentially no conflict concerning alternative uses of available resources because with the exception of the small part of the Black Rock Forest to be flooded by the reservoir practically none of the other parts of the project preclude alternative uses of available resources.” This finding, as the brief of the Scenic Hudson *493Preservation Conference suggests, completely omits the conflicting alternative use of preserving the area free from any utility installations, tailraces, abutments and access roads.
In Finding 215, the commission concludes under NEPA, and the majority opinion here relies upon the finding, that none of the most likely proposed alternatives “could be sited within one hundred miles of New York City with any less physical impact on the environmental aspects of the affected area than the Cornwall project.” In this day of high voltage transmission, what is so magic about one hundred miles? 34 Are all areas wihin one hundred miles of New York City to be treated alike for electric generating purposes? Or are they all to be made to look alike, so that we will no longer have to be concerned how they are treated?
Finding 217 says “[t]he resources which will be committed to this project are the acreage it will necessarily encompass and the fuel resources which will be committed to pumping energy” which are “many times over” outweighed by “the electric energy resources which will be generated by the commitment of such resources.” But this finding overlooks both points mentioned earlier in this dissent, the risk to the Aqueduct and the increase, however temporary, of air pollution in the City to generate pumping power. To view plant-citing at Storm King Mountain as only a commitment of “acreage,” 35 rather than as a commitment of a scenic wilderness area — albeit with some past intrusions and some present fairly easily rehabilitatable defacements — to a massive, if partially hidden, power structure, is to beg the question of environmental preservation.
The extent to which the commission has in this proceeding too readily rubber-stamped Consolidated Edison’s plans is indicated by its authorization of an alternative project within Palisades Interstate Park. The commission overruled its own examiner in this regard and the choice of an alternative site flies in the teeth of the Park Compact that the lands included within the Park “shall be used only for public park purposes.” 50 Stat. 719, Section 3.
It would seem that the specific authority of Congress is needed for the development, transmission or utilization of power within the limits of a national park. See 16 U.S.C. § 797a.36 Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 413, 91 S.Ct. 814, 822, 28 L.Ed.2d 136 (1971), speaks of “the few green havens that are public parks,” albeit in another connection. I would protect those “few green havens.” See Scenic Hudson, supra, quoting former Federal Power Commissioner Ross:
[I]t appears obvious that had this area of the “Hudson Highlands” been declared a State or National park, that is, had the people in the area already *494spoken, we probably would have listened and might well have refused to license it. 354 F.2d at 614-615.
This being the second opportunity the commission has had to follow the mandate of this court, and it having failed to c¡o so as I suggest above, I would conclude, as did then Circuit Judge Burger in an FCC case, “that it will serve no useful purpose to ask the Commission to reconsider the Examiner’s actions and its own Decision and Order. * * * ” Office of Communication of the United Church of Christ v. FCC, 425 F.2d 543, 550 (D.C.Cir. 1969). I would therefore reverse, without a remand.

. The FPC findings on the feasibility of purchasing, rather than creating, power are not entirely consistent. Finding 82 says in pertinent part:
If the energy necessary to pump Cornwall comes from polluting power plants in New York City that would otherwise be idle, little or nothing would be gained in reducing the air pollution problem. Based on the assumption that Cornwall would go into operation in 1972 a Staff study introduced in evidence showed that by 1980 approximately 89 percent of its pumping requirement could be met by virtually non-polluting sources of generation. Cornwall, to the extent that its water is not pumped by power from Con Ed low cost nuclear plants will be powered primarily from sources in areas adjacent to the Con Ed service area, and perhaps by imported Canadian hydroelectric power.
Finding 134 says in pertinent part:
Another considered alternative to the Cornwall development is the possibility of purchased power from Canada, namely from Churchill (Hamilton) Falls project, now under construction. To be a proper source of power supply, the energy from Canada would have to be taken substantially 24 hours per day; otherwise this would not be an economic source. The transmission distance involved and the relatively high cost of transmission facilities makes Churchill Falls power comparable to base load nuclear power or base load mine-mouth power or other sources of base load power outside of New York City, rather than an alternative to the Cornwall development. There is no indication when, if ever, Churchill Falls Power might be available to electric systems outside of Canada. In addition, there is no assurance that it would be available upon, system separation.
It has been reported that on July 30, 1971, “dedication ceremonies” were held for a 345 KY transmission line linking the Canadian New Brunswick Power Commission with twelve investor-owned and two cooperative New England Utilities, with a power transfer capability of 600 megawatts. The intertie runs 230 miles southeast from Frederickton, New Brunswick, to Wiscasset, Maine. In its first 25 days of operation it transmitted 58,000,000 KWH of base-load and peaking energy. Other Canadian interconnections total about 3540 MW, including 2,000 MW to New York and Michigan. See Public Power Weekly Newsletter (A.P.P.A.), Aug. 6, 1971, at 5. It is also interesting to note that on July 21, 1971, Senators Metcalf and McGovern introduced S. 2324, a bill to establish “a national power grid system,” the underlying concept of which was perhaps first advanced by the father of modern conservation, Governor Gifford Pincliot of Pennsylvania. In the course of Rhode Island Representative Tiernan’s remarks on the companion House Bill (H.R. 9970), he said:
Only with a national grid system can we assure all Americans an adequate and reliable supply of electric power. * * * An [sic] an example of how the national grid could accomplish this, consider the acute power shortage which struck New York City in 1969. Basin Electric Power Cooperative in North Dakota, along with the Bureau of Reclamation and Missouri Basin System wired Consolidated Edison in New York to say that they would supply all of the power New York needed. The city remained dim, however, because there was no way to transmit the power from North Dakota to New York. Had a national grid existed, this power would have been readily available to the energy-starved area. 117 Cong.Rec. H7005 (daily ed. July 21,1971).


. Section 207 of the Federal Power Act, 16 U.S.C. § 824f, does not speak of conserving use of electrical energy, a policy which Consolidated Edison, the applicant here, is at least partially promoting with its 1971 “Save-A-Watt” advertising campaign. Nor does Section 311, 16 U.S.C. § 825j (dealing with the investigatory and information-gathering function of the FPC) in any way refer to conservation of the environment. We are left with Congressional policy underlying the Federal Power Act that is read to assume that future electrical needs will increase and that the only way to meet them is to construct more and more generating capacity. This is an assumption that certainly bears re-examination [see P. Ehrlich & J. Holdren, “The Energy Crisis,” Saturday Review, August 7, 1971, at 50], and one which automatically.— in the present state of the generating art —involves a consumption of depletable natural resources (coal, oil, natural gas, uranium), an adverse impact of one sort or another on the environment, or both. The 1970 National Power Survey (FPC) Pt. II estimates annual “peak demands” for the metropolitan New York City power supply area at 7,350,000 Kilowatts in 1970, 13,360,000 in 1980 and 21,160,000 in 1990, id., at II-1-8, and on this basis one could argue for perhaps three or four Storm King projects. The same report makes reference, inter alia, to the problems of air pollution from coal-fired plants, id., at II-1-19; depletion of oil and gas reserves, id., at II-1-19, 27 ; thermal pollution by nuclear plants, id., at II-1-48; thermal discharges generally, id., at II-1-49; ash disposal and nuclear fuel disposal, id., at II-1-50. See also Sarvicki, “The National Power Crisis and Its Effect on Rural America,” Rural Electrification, June 1971, at 15; M. Katz, “Decision-making in the Production of Power,” Scientific American, Sept. 1971, at 191.


. See Council on Environmental Quality, Environmental Quality — The Second Annual Report 25-26 (Aug. 1971). Sec. 102 of the National Environmental Policy Act of 1969 (“NEPA”), 42 U.S.C. §§ 4321-4347, directs “all agencies of the Federal Government” to
(A) utilize a systematic, interdisciplinary approach which will insure the integrated use of the natural and social sciences and the environmental design arts in planning and in decisionmaking which may have an impact on man’s environment ;
(B) identify and develop methods and procedures, in consultation with the Council on Environmental Quality established by title II of this chapter, which will insure that presently unqualified environmental amenities and values may be given appropriate consideration in decisionmaking along with economic and technical considerations;
(C) include in every recommendation or report on proposals for legislation and other major Federal actions significantly affecting the quality of the human environment, a detailed statement by the responsible official on— '
(i) the environmental impact of the proposed action,
(ii) any adverse environmental effects which cannot be avoided should the proposal be implemented,
(iii) alternatives to the proposed action,
(iv) the relationship between local short-term uses of man’s environment and the maintenance and enhancement of long-term productivity, and
(v) any irreversible and irretrievable commitments of resources which would be involved in the proposed action should it be implemented.
Prior to making any detailed statement, the responsible Federal official shall consult with and obtain the comments of any Federal agency which has jurisdiction by law or special expertise with respect to any environmental impact involved. Copies of such statement and the . comments and views of the appropriate Federal, State, and local agencies, which are authorized to develop and enforce environmental standards, shall be made available to the President, the Council on Environmental Quality and to the public as provided by section 552 of Title 5, and shall accompany the proposal through the existing agency review processes;
(D) study, develop, and describe appropriate alternatives to recommended *484courses of action in any proposal which involves unresolved conflicts concerning alternative uses of available resources; * * 42 U.S.C.A. § 4332.
The efficacy of this Act is in large part dependent on the decision in the instant case; as Schroeder puts it in “Pollution in Perspective: A Survey of the Federal Effort and the Case Approach,” Vol. IV, No. 2, Natural Resources Lawyer, 381, 419 (April 1971) : “The key question ahead is whether, after balancing all pertinent considerations, an administrative decision is made that provides for less than full environmental protection — whether that decision will be upheld if challenged in the courts.” It is interesting to note, although I place little significance on it here, that at a meeting of the Subcommittee on Environmental Quality Control of the ABA Committee on Environmental Quality, the Assistant to the Chairman of the FPC strenuously criticized NEPA, quoting a former AEC attorney who termed NEPA “an atrocious piece of legislation,” calling it “woefully ambiguous,” “an invitation to litigation,” and expressing the hope that “reviewing courts will take a practical approach” and the fear that “to construe the statute as a rigid prescription of the quality or quantity of evidence required would quickly cripple the administrative process.” Annex A, Minutes of Meeting 14, 19 (April 20, 1971). To what extent this genuinely reflects this agency’s attitude toward NEPA, however, is doubtful; one might hope that Congressional concern with the U. S. environment might be given more respect by the Commission as a whole.


. In addition to New York City, some twenty-four smaller communities tap into the Catskill Aqueduct. Any of those towns which rely on it exclusively for water would be perhaps more seriously endangered than the City by any damage to it.


. After the completion of the Aqueduct in 1913 there was considerable leakage in the No. 7 downshaft leading to the Hudson Tunnel, apparently attributable to the combination of hydrostatic pressure and “relief of stress” in the rock surrounding the tunnel. The tunnel had to be “dewatered” and a new shaft (No. 7A) which by-passed the failed section was drilled to correct the situation.


. Whereas, the Board of Estimate of the City of New York * * * authorized a grant and conveyance to the Palisades Interstate Park Commission, of the fee of the City-owned land hereinafter described * * *
Subject to the following conditions, covenants and restrictions * * *: 1 The City of New York retains a permanent sub-surface easement to operate, maintain, and repair the Catskill Aqueduct which, at this location, is approximately 400 feet below the surface.
5 Drilling of any kind is not permitted to depths greater than 200 feet below the present surface.


. When Consolidated Edison came up with its presently proposed project the City rather slowly moved to intervene and the FPC reopened the proceedings to take evidence on this project. Presumably we should not penalize the City for its delay on this, an issue of mountainous importance.


 References are to volume/page number of the transcript of the hearings.


. See Commission Staff Brief on Exceptions to Initial Supplemental Decision, February 12, 1970, at 11. The City itself takes the position that either to construct a by-pass of the Moodna Tunnel section of the Aqueduct or to line that section with steel would require an extensive shutdown of the Aqueduct with “a resultant risk to the integrity of the Aqueduct.”


. By “by-pass” here it is unclear whether the Commission was referring to the tunnel from the reservoir to the power station.


. Cf. Schneiderman v. United States, 320 U.S. 118, 129-31, 63 S.Ct. 1333, 87 L.Ed. 1796 (1943); Kelley v. Everglades Drainage District, 319 U.S. 415, 422, 63 S.Ct. 1141, 87 L.Ed. 1485 (1943); Brown Paper Mill Co. v. Irvin, 134 F.2d 337, 338 (8th Cir. 1943).


. “Further, the project must be safe so as not to endanger life, health and property.” Commissioner Ross, dissenting in Consolidated Edison Co. of New York, Inc. (FPC March 1965), rev’d in Scenic Hudson Preservation Conf. v. FPC, 354 F.2d 608 (2d Cir. 1965), cert, denied, 384 U.S. 941, 86 S.Ct. 1462, 16 L.Ed.2d 540 (1966). See also Section 10(c) of the Federal Power Act, 16 U.S.C. § 803 (c), requiring a licensee to “conform to such rules and regulations as the Commission may from time to time prescribe for the protection of life, health and property,” and rendering the licensee liable “for all damages occasioned to the property of others by the construction * * * of the project works. * * * ”


. Mr. Fluhr was originally engaged by the consultants to Consolidated Edison Co. and later by Consolidated Edison directly, with the understanding that the interests of the City of New York would take priority. He thought the original surface plant, rejected in Soenio Hudson, supra, safe and “geologically sound.”


. “Air is our most vital resource, and its pollution is our most serious environmental problem.” President Nixon’s Message to Congress, reported in 21 BNA Environmental Reporter 0201, 0204 (Feb. 10, 1970).


. See pt. II, at II-2-61-62.


. “Industries, power plants, furnaces, incinerators — these and other so-called ‘stationary sources’ add enormously to the pollution of the air. In highly industrialized areas, such pollution can quite literally make breathing hazardous to health, and can cause unforeseen atmospheric and meteorological problems as well.” President Nixon’s Message to Congress, 21 BNA Environmental Reporter at 0204 (Feb. 10, 1970).


. New York City is subject to pollutants emitted in both a gaseous and particulate form from a wide variety of sources, including power generating plants. Finding 75.
It should be noted that serious air pollution episodes resulting from inversions have occurred in New York City in 1953, 1963, and 1966. An “inversion” occurs in periods of little or no wind when a layer of cold air covers a layer of warm air to prevent it from rising. Without an upward current of air or wind the pollutants cannot be dispersed. As a result, the pollutants mass in a thickening stagnant cloud above the area affected and they diffuse down to the ground line. While inversions are not very frequent, they can last for several days and can be *489present clay and night. A typical episode, to which are attributed 168 deaths, occurred during the Thanksgiving holiday, November 22 to 26, 1966. Finding 76.


. By utilizing energy surplus to system needs during night-time and week-ends, or purchasing low cost surplus energy from interconnected systems, Cornwall is designed to convert low cost surplus energy into high value energy during periods of peak demand. Finding 70.


. Consolidated Edison’s eleven fossil fuel plants contributed in 1969 34 percent of the sulphur dioxides and 9.1 percent of the fly ash and other “particulate matter” that is so evident to the senses of sight and smell in New York City skies.
The United States Public Health Service estimates that in 1969 approximately 400,000 tons of sulphur dioxide and approximately 70,000 tons of “particulate matter” were emitted in New York City. Of that total, Con Ed’s eleven fossil fuel plants accounted for approximately 156,000 tons of sulphur dioxide and approximately 6,400 tons of fly ash and other particulates, primarily from the combustion of bituminous coal and residual oil for the generation of electricity. Although Con Ed’s emissions are less than half of what they were a few years ago, and are expected to be even less with the planned elimination by 1972 of coal and a further reduction in sulphur content of residual oil, Con Ed is likely to continue to be a substantial contributor to air pollution in the City so long as fossil fuel generating facilities comprise the greater part of its system. Finding 77 (emphasis supplied).


. If the energy necessary to pump Cornwall comes from polluting power plants in New York City that would otherwise be idle, little or nothing would be gained in reducing the air pollution problem. Based on the assumption that Cornwall would go into operation in 1972 a Staff study introduced in evidence showed that by 1980 appoximately 89 percent of its pumping requirement could be met by virtually nonpolluting sources of generation. Cornwall, to the extent that its water is not pumped by power from Con Ed low cost nuclear • plants will be powered primarily from sources in areas adjacent to the Con Ed service area, and perhaps by imported Canadian hydroelectic power. Finding 82.


. The FPC argues this is impractical, because electrical energy “flows through a system like Con Edison’s in a unitary fashion.” But surely the Commission’s great expertise in transmission matters can come into play here : experience must have shown what the minimum safe loading parameters are for night-time base-load plants to assure the necessary system stability and to provide the necessary load service; operation above such limits, with possible exceptions for emergency situations, could be prohibited as a condition to the license.


. Assuming it is initially necessary to utilize some City generated power for pumping purposes it is unrealistic to suggest that the fossil fuel generating units which would be so utilized would not be the most efficient that the system has. The evidence is that the more efficient fossil fuel units, even at the 1.4 to 1 ratio, will utilize less fossil fuel per megawatt *490hour of generation for pumping off-peak hours than would be used by the less efficient units which, absent Cornwall, would have to be utilized to meet peak loads. To the degree that Con Ed does use City-generated power to pump water at Cornwall, which may occur to some extent during the first few years of the hydro project’s operation, the record indicates that the type of fossil fuel used for the most part will probably be clean burning natural gas. During at least some parts of the year, Con Ed does not now, and probably will not, have enough natural gas available to generate sufficient power by gas turbines, steam generators, or otherwide [sic] to meet peak demand; it seems clear, however, that very subtantial amounts of gas will be available for power generation during the night-time hours, even during the peak of the heating season. To the extent that this gas-generated power is not needed to meet the City’s night base load, it may be used to pump Cornwall. Finding 84.


. Pub.L. 91-604, 84 Stat. 1676 [see especially new Sec. 111(d)], 1 U.S.Code & Admin.News, 91st Cong., 2d Sess., p. 1964 (1970).


. See City Petition for Rehearing p. 19 (R. 276, 694). Nitrogen dioxide, one of the oxides, is apparently a component of smog, very injurious to the respiratory system; the City’s Department of Air Resources estimates that nitrogen dioxide levels of 0.01 ppm (4 hr. average) for more than three days are dangerous to health, and levels of 0.05 ppm (4 hr. average) promote smog formations. Those levels are already exceeded in the city. With the thought that operation of the city-located plants will be in the relatively still night-time air, one has visions of economical and efficient pumping at Storm King while New Yorkers cough and gasp for breath.


. The Commission’s brief argues from the testimony of EPA witness Longaker that “the use of sulfur oxide served as a more important ‘parameter or index of pollution from large stationary sources’ than particulate emissions,” as if to tell the court that the index of nitrogen oxide emission is unimportant. I take it that “particulate emissions” consist of fly ash, grit and solid matter, and may or may not include nitrogen oxides.


. See note 22, supra.


. The City argues, in its petition for rehearing filed September 18, 1970, that Consolidated Edison’s 800 MW plant at Astoria additionally burdens city air above acceptable federal levels with both sulphur and nitrogen oxides, as well as particulates.


. “It is not to be forgotten that the mountain we are talking about is ‘unique,’ ‘a mountain which should be left alone * * * [and which is] awesome * * monumental * * ” to quote some of the testimony duly recited in Commission Findings 143 and 145.


. Finding 191.


. Finding 189.


. Finding 156.


. Pub.L. 91-190, 83 Stat. 852, 42 U.S. C.A. §§ 4321-4347, eff. Jan. 1, 1970.


. “Scenic Hudson, by placing a positive responsibility on the FPC to consider less environmentally damaging alternatives, laid a foundation for the obligation to develop alternatives imposed by NEPA,” Council on Environmental Quality, Environmental Quality — The Second Annual Report 160 (Aug. 1971).


. The Court was of course speaking of the AEC, but the language of the opinion is equally applicable to the FPC.


. See, e. g., note 1, supra.


. See also Finding 188:
* * * Limiting the external features at the powerhouse site to the portal entrance tailrace, and access road, total-ling approximately 3 or 4 acres — out of Storm King’s total of over 400 acres —should reduce to a minimum the visual impact on the scenic vistas of Storm King Mountain or the Highland Gorge of the Hudson River and thereby preclude any material scenic impairment or detriment.
See also Commission Brief p. 56.


. * * * [N]o permit, license, lease, or authorization for dams, conduits, reservoirs, power houses, transmission lines, or other works for storage or carriage of water, or for the development, transmission or utilization of power within the limits * * * of any national park or monument shall be granted or made without specific authority of Congress.
Congressional approval of the Palisades Interstate Park Compact by resolution on August 19, 1937 (50 Stat. 719) would seem to raise the Compact to the status of federal legislation. Petty v. Tennessee-Missouri Bridge Comm’n, 359 U.S. 275, 278, 79 S.Ct. 785, 3 L.Ed.2d 804 (1959); Delaware River Joint Toll Bridge Comm’n v. Colburn, 310 U.S. 419, 427, 60 S.Ct. 1039, 84 L.Ed. 1287 (1940).